Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  Consequently, the limitations mapped in the chart below HAVE BEEN interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language with corresponding structure from the specification.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may (1) amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or (2) present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Limitation
Structure
(Where the disclosure lacks descriptive terms of the means beyond that of the 

Transfer elements 60 in FIG. 5 (page 14, line 10)

    PNG
    media_image1.png
    387
    459
    media_image1.png
    Greyscale

First urging means
Hydraulic rams 49, 49
Guide means (claim 91)
Guide channels 40 (page 13, line 5)
Third urging means (claim 93)
Ram 103, 104
First retaining means (claim 109)
#95 in FIG. 5 
    PNG
    media_image2.png
    64
    144
    media_image2.png
    Greyscale

Discharge means (claim 111)
#105 in FIG. 2 
    PNG
    media_image3.png
    96
    119
    media_image3.png
    Greyscale

Note: the following rejection is either identical to the Structure specified, or if not identical, the citations qualify under the doctrine of equivalents.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 86, 87, 91, 92, 93, 95, 103, 104, 106, 108 & 109 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 4,232,986) in view of Byrd (US 2005/0074311).
	Johnson discloses a bale transporter comprising:
a chassis 14 extending between a forward end and a rearward end and defining an elongated first bale carrier 23, 
a chassis being supported on at least a pair of rotatably mounted ground engaging wheels 20 spaced apart transversely relative to a direction of normal forward motion of a transporter, 
an elongated second bale carrier 37, 37 mounted on a chassis and moveable between a first state (FIG. 5) adjacent a first bale carrier and a second state (FIG. 6) spaced apart upwardly above a first bale carrier 23, 
a transfer means 9 configured to pick up a bale from a ground, and to transfer a bale in onto either a first or second bale carrier,
first retaining means 27, 28, 31, i.e. shutting off a cylinder 31 equates to retaining tines 26, 26 in non-moving, attached status to chassis 14. 
	Johnson discloses a transfer means having “tines or legs 26, 26” and does not disclose a transfer means configured to pick up bales from a ground with bales in a .
Claim 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Byrd and further in view of Benac (FR 2422525 A1).
Johnson does not disclose first urging means comprising a pair of hydraulic rams. Benac discloses an elongated second bale carrier 23 mounted on a chassis and moveable between a first state (FIG. 2) adjacent a first bale carrier 5 and a second state (FIG. 5G) spaced apart upwardly above a first bale carrier 5. Benac discloses support means and first urging means comprising four vertical hydraulic cylinders 24, e.g. rams. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Johnson to include a pair of rams for moving an elongated second bale carrier between first and second states, as taught by Benac, such that loading of the elongated first bale carrier can commence with additional bales.
Claims 101 & 107 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Byrd and further in view of Babb (US 6,478,522) and Delaurier (US 6,935,827).
Johnson does not disclose two rows of bales carried by a first carrier or a second carrier, and further does not disclose a pair of transfer means. Babb discloses a first bale carrier 50L, 50R configured to carry two rows of bales with bales of each row in an aligned state and with a respective rows extending parallel to each other and being adjacent each other, and preferably, a second bale carrier 40L, 40R configured to carry two rows of bales with bales of each row in an aligned state and with rows extending parallel to each other and being adjacent each other, and advantageously, each row of aligned bales comprises at least three bales, and preferably, each row of aligned bales comprises up to ten bales, and Babb’s transporter is configured for transporting cylindrical bales, and advantageously, first and second bale carriers are configured for carrying bales with a central geometrical axes of respective bales of each row substantially aligned with each other and extending substantially parallel to a direction of normal forward motion of a transporter. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Johnson to include a first bale carrier 50L, 50R configured to carry two rows of bales with bales of each row in an aligned state and with a respective rows extending parallel to each other and being adjacent each other, and preferably, a second bale carrier 40L, 40R configured to carry two rows of bales with bales of each row in an aligned state and with rows extending parallel to each other and being adjacent each other, as taught by Babb, thereby providing extra capacity to a single chassis for multiple rows of bales without sacrificing securing of the bales against breaking loose.
	And, Delaurier discloses a pair of transfer means 31, 32 are located on respective opposite sides of a chassis. Therefore, it would have been obvious to one of .
Allowable Subject Matter
Claim 105 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 96, 97, 100, 110, 111 are allowed.
New claims 106, 107, 108 & 109 have been addressed in the rejection above.
Response to Arguments
Applicant's arguments filed Jan. 26, 2022 have been fully considered but they are not persuasive. Although independent claim 86 was amended, the amendments did NOT necessitate new grounds of rejection. Rejections of newly submitted claim 109 and its dependents appear above.
Claim 86. Applicant argues that there was no teaching, suggestion or motivation to combine Johnson (primary reference) with Byrd (secondary reference) because there is no need to increase Johnson’s capacity. (It is note that nowhere in Applicants arguments is there disagreement that the cited prior art fail disclose the limitations of the rejected claims. Thus, Applicants silence is interpreted as acquiescence.)
The examiner does not agree with Applicants interpretation of the claims or cited prior art. Applicant essentially argues that Johnson’s conveyor 4 cannot works with anything else other than a single-bale transfer means. Applicant submitted no evidence. Byrd’s multi-bale pickup is easily adaptable to Johnson’s apparatus insomuch as the 
	Applicant argues that Byrd and Johnson operate in different technological fields, i.e. nonanalogous arts, because Byrd discloses is a 3-point hitch attached apparatus whereas Johnson’s a bale transporting trailer. Applicant analogizes that a 3-point hitch technology has no application in bale transporter or any trailer. 
Applicant submitted no evidence in support. The examiner does not agree with Applicants interpretation of the claims or cited prior art. In response to Applicant's argument of nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The field of art is unmistably bale handing. While the examiner concedes that each bale handler has ancilliary differences, 3-point hitch v. trailer, the end goal of both is identical. In this case, both Johnson and Byrd operate within and enhance the technological field of bale collection and transport, making gains in productivity. 
	Applicant argues that a skilled artisan in the field of bale handling would discount the Byrd reference because a 3-point linkage can’t increase capacity. 

	Applicant argues that Byrd cannot be combined with Johnson because Johnson discloses a trailer of assorted framework and vertical and horizontal frame pieces with elevating chains. Applicant alleges Johnson’s components teach away from upgrading Johnson’s loader-tines 9, 26, 26 to comprise a loader such as Byrd’s which can pick multiple bales simultaneously. 
Applicant submitted no evidence in support. The examiner does not agree with Applicants interpretation of the claims or cited prior art. The required modification is the extension of Johnson’s tines 26, 26 to comprise a length capable of lifting multiple bales simultaneously. The modification of Johnson’s tines bears no relationship to the remainder of the device. Applicants only link is the differences in structure of Byrd and Johnson which ignores the change to an isolated element.
	Applicant argues that extending Johnson’s tines 26, 26 to comprise a length commensurate for lifting and moving multiple bales requires extensive modification to Johnson. 
Applicant submitted no evidence in support. The examiner does not agree with Applicants interpretation of the claims or cited prior art. FIG. 2 of Johnson discloses transfer means 9 which includes “a bale engaging member, such as the tines or legs 26, supported by a frame 27 connected by arms 28 to a non-round sleeve 29 slidable on a 

    PNG
    media_image4.png
    273
    526
    media_image4.png
    Greyscale

	Johnson’s tine 26 lift and pivot to place a bale on the first or second bale carrier. The apparatus allows for lengthening tines 26, 26 insomuch as after lifting bales the tines would pivot to move through the opening define by upstanding members 15, 15 in FIG. 2 above. Then it could pivot to align the bale-supporting tines 26, 26 with a respective bale carrier. Consequently, no modifications are required because of the motion of Johnson’s transfer means.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/GREGORY W ADAMS/Primary Examiner, Art Unit 3652